NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

     GOLD STANDARD INSTRUMENTS, LLC,
                Appellant

                           v.

             US ENDODONTICS, LLC,
                     Appellee
              ______________________

                      2016-2597
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2015-
00632.
                 ______________________

               Decided: August 17, 2017
                ______________________

    STEVEN M. LIEBERMAN, Rothwell, Figg, Ernst &
Manbeck, P.C., Washington, DC, argued for appellant.
Also represented by DEREK DAHLGREN, RACHEL ECHOLS,
CHRISTINA NICHOLE GIFFORD.

    JEFFREY S. GINSBERG, Patterson Belknap Webb &
Tyler LLP, New York, NY, argued for appellee. Also
represented by ABHISHEK BAPNA.
                ______________________
2             GSI INSTRUMENTS, LLC v. US ENDODONTICS, LLC



       Before PROST, Chief Judge, BRYSON and STOLL,
                    Circuit Judges.
PROST, Chief Judge.
    Gold Standard Instruments, LLC (“GSI”) appeals
from an inter partes review (“IPR”) proceeding, No.
IPR2015-00632, where the Patent Trial and Appeal Board
(“Board”) held all claims obvious under 35 U.S.C. § 103.
We affirm.
                            I
     This appeal involves U.S. Patent No. 8,727,773 (“’773
patent”). Entitled “Dental and Medical Instruments
Comprising Titanium,” this patent relates to medical and
dental instruments, such as endodontic files used to
perform root canal therapy on a tooth. ’773 patent col. 1
ll. 25–29, col. 2 ll. 56–59. In particular, the invention
recites methods for manufacturing an endodontic instru-
ment—e.g., a file with an elongated shank comprising a
titanium alloy—by heat-treating the shank to reduce or
eliminate its superelastic properties. Through this pro-
cess, the instrument retains high flexibility and re-
sistance to torsion breakage while maintaining its shape,
withstanding increased strain, and holding sharp cutting
edges. The invention thus purportedly “solves the prob-
lems encountered when cleaning and enlarging a curved
root canal.” Id. at col. 3 ll. 1–2.
    After instituting, the Board held all seventeen claims
obvious under § 103. GSI treats claim 1 as representative,
Appellant’s Opening Br. 16 (“GSI Br.”), and challenges
the Board’s adherence to certain procedural requirements
as well as its obviousness findings and conclusions. We
have jurisdiction under 28 U.S.C. § 1295(a)(4)(A).
                            II
   We turn first to obviousness. Obviousness is a legal
question based on underlying fact findings. In re DBC,
GSI INSTRUMENTS, LLC v. US ENDODONTICS, LLC              3



545 F.3d 1373, 1377 (Fed. Cir. 2008). We review the
Board’s legal determinations de novo and its underlying
factual determinations for substantial evidence. Rambus
Inc. v. Rea, 731 F.3d 1248, 1251 (Fed. Cir. 2013).
    GSI argues that the Board erred in holding all claims
obvious in view of two alternative grounds: (a) claims 1–
17 based on a combination of the Matsutani, ISO 3630-1,
and Pelton references (“Matsutani Ground”), J.A. 25–31;
and (b) claims 1–17 based on a combination of the Kuhn,
ISO 3630-1, McSpadden, and Pelton references (“Kuhn
Ground”), J.A. 13–24. See GSI Br. ix–x (Table of Abbrevi-
ations). GSI argues that these references do not disclose
two limitations recited in claim 1: (1) heat-treating the
entire shank; and (2) the heat-treated shank has an angle
greater than ten degrees of permanent deformation.
Specifically, it argues that we should reverse the Board
because the Matsutani Ground does not meet the first
limitation and the Kuhn Ground does not meet either
limitation. We disagree.
    Regarding the “heat-treating the entire shank” limita-
tion, GSI argues that the Matsutani Ground does not
render the claims obvious because the Matsutani refer-
ence only discloses heat-treating three-quarters of the
entire shank and, thus, discourages making the necessary
modification. GSI Br. 48–51. In support, GSI identifies a
portion of this reference that it argues teaches away. See
J.A. 2379 (“Moreover, if the length of the shape memory
portion 6 is larger than ¾ of the work portion, . . . a
problem may occur in that the position of a rotational axis
is not fixed, but is made eccentric to make it difficult to
cut the root canal well.” (emphasis added)); GSI Br. 49.
    “A reference may be said to teach away when a person
of ordinary skill, upon reading the reference, would be
discouraged from following the path set out in the refer-
ence, or would be led in a direction divergent from the
path that was taken by the applicant.” In re Gurley, 27
4             GSI INSTRUMENTS, LLC v. US ENDODONTICS, LLC



F.3d 551, 553 (Fed. Cir. 1994). The degree of teaching
away, however, depends on the particular facts. See id. As
the Board correctly observed, Matsutani teaches that the
heat treatment of an endodontic shank is known to be
variable. J.A. 26–27. While acknowledging the potential
problem Matsutani identified, the Board properly credited
Dr. Goldberg’s testimony that an ordinarily skilled arti-
san would have inferred that Matsutani’s heat-treating
procedures may be used for the entire shank. J.A. 27–28;
see also J.A. 28 (providing reasons why a person of ordi-
nary skill would have been motivated to make this modi-
fication despite this cautioning statement). Because
substantial evidence supports the Board’s findings, we
conclude that claims 1–17 are obvious in view of the
Matsutani Ground. Having reached this conclusion, we
need not address the remaining issues that relate to the
Kuhn Ground.
    We have considered GSI’s remaining arguments, in-
cluding those that relate to whether the Board properly
adhered to the IPR procedural requirements, but find
them unpersuasive as well. We thus conclude that claims
1–17 are invalid as obvious and affirm the Board.
                      AFFIRMED